 



Exhibit 10.5
SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN
OF
ROCKVILLE BANK
As Amended and Restated Effective December 31, 2007

 



--------------------------------------------------------------------------------



 



SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN
OF
ROCKVILLE BANK
As Amended and Restated Effective December 31, 2007
ARTICLE I
PURPOSE AND EFFECTIVE DATE
1.01 Purpose. Rockville Bank (the “Bank”) and Rockville Financial, Inc. (the
“Company”) established this Supplemental Savings and Retirement Plan of
Rockville Bank (the “Plan”) effective May 23, 2005 to provide retirement
benefits for certain current and former employees which are not provided under
the Retirement Plan of Rockville Bank, the Rockville Bank 401(k) Plan or the
Rockville Bank ESOP, because of limitations under the Code. This Plan document
embodies two separate plans for purposes of ERISA: (a) one plan constituting an
“excess benefit plan,” as defined in Section 3(36) of ERISA, providing the
benefits and contributions that cannot be provided under certain qualified plans
of the Employer by reason of Section 415 of the Code, and (b) the other plan
providing the balance of the benefits payable under this Plan, including those
benefits that cannot be provided under certain qualified plans of the Bank by
reason of Section 401(a)(17) of the Code and certain other benefits as described
herein. This document represents a complete restatement of the Plan effective as
of December 31, 2007.
1.02 Effective Date. The Plan is effective as of May 23, 2005. This amendment
and restatement of the Plan is effective as of December 31, 2007.
ARTICLE II
DEFINITIONS
Wherever used in this Plan, unless the context clearly indicates otherwise, the
following terms shall have the following meanings:
2.01 “Actuarial Equivalent or Actuarially Equivalent” shall mean equivalence in
value between two or more forms determined on the basis of the assumptions used
in the Retirement Plan for determining actuarial equivalence between different
forms of benefit at the time of such determination.
2.02 “Annual Additions” shall have the same meaning as set forth in
Section 415(c)(2) of the Code.
2.03 “Annuity” shall mean a form of benefit payment that (a) provides a series
of substantially equal periodic payments, payable not less frequently than
annually, for the life (or life expectancy) of the Member or the joint lives (or
life expectancies) of the Member and his

 



--------------------------------------------------------------------------------



 



Beneficiary; and (b) is a form of annuity made available under the Retirement
Plan at the Benefit Commencement Date that is Actuarially Equivalent to a
straight life annuity.
2.04 “Beneficiary” shall mean, with respect to the Supplemental Savings Benefit,
the person or persons entitled to a benefit under the 401(k) Plan upon the
Member’s death. With respect to the Supplemental Pension Benefit, the term shall
mean the person or persons entitled to a benefit under the Retirement Plan upon
the Member’s death.
2.05 “Benefit Commencement Date” shall mean the date on which payment of a
Member’s Supplemental Pension Benefit, if any, commences to the Member or the
Member’s spouse as provided in Article V of this Plan.
2.06 “Board of Directors” shall mean the Board of Directors of Rockville Bank.
2.07 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.08 “Compensation” shall have the same meaning as provided in the 401(k) Plan,
but without the limitation imposed by Section 401(a)(17) of the Code, including,
however, amounts deferred by the Member under this Plan during a Plan Year and
excluding any amounts paid during a Plan Year under any nonqualified deferred
compensation plan within the meaning provided by Section 409A of the Code.
2.09 “Credited Service” shall have the same meaning as provided in the
Retirement Plan.
2.10 “Employee” shall mean a person in the employ of the Employer. Individuals
who are considered by the Employer to be independent contractors or non-benefits
employees, even if they are determined to be employees of the Employer for any
other purpose, shall not be eligible to participate in the Plan. The
characterization in the Employer’s records of the relationship between the
individual and the Employer shall be conclusive as to the individual’s status
for purposes of this Plan.
2.11 “Employer” shall mean Rockville Bank and its subsidiaries and any successor
which shall maintain this Plan and any predecessor which has maintained this
Plan.
2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
2.13 “ESOP” shall mean the Rockville Bank Employee Stock Ownership Plan, as
amended from time to time.
2.14 “ESOP Acquisition Loan” shall mean a loan or other extension of credit
incurred by the trustee of the ESOP in connection with the purchase of common
stock of the Employer on behalf of the ESOP.
2.15 “401(k) Plan” shall mean the Rockville Bank 401(k) Plan, as amended from
time to time.

-2-



--------------------------------------------------------------------------------



 



2.16 “Fund” or “Funds” shall mean the investment fund(s) available under the
401(k) Plan from time to time.
2.17 “Member” shall mean any Employee who meets the eligibility requirements of
Article III or has earned a benefit under this Plan even if he or she no longer
is eligible to earn additional benefits hereunder.
2.18 “Plan” shall mean the Supplemental Savings and Retirement Plan of Rockville
Bank, set forth in and by this document, as amended from time to time.
2.19 “Plan Administrator” shall mean the Human Resources Committee of the Board
of Directors of Rockville Bank, except that any action authorized to be taken by
the Plan Administrator may also be taken by any committee or person(s) duly
authorized by the Human Resources Committee of the Board of Directors or the
duly authorized delegees of such duly authorized committee or person(s).
2.20 “Plan Year” shall mean a period of one year commencing with January 1;
provided, however, that the first plan year shall mean the period commencing on
the Effective Date and ending on the next succeeding December 31.
2.21 “Retirement Plan” shall mean the Retirement Plan for Employees of Rockville
Bank, as amended from time to time.
2.22 “SERP” shall mean the Supplemental Executive Retirement Plan of Rockville
Bank, as amended from time to time.
2.23 “Specified Employee” shall mean an employee who satisfies the requirements
for being designated a “key employee” under Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code at any time
during a calendar year, in which case such employee shall be considered a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.
2.24 “Supplemental Pension Benefit” shall mean the benefit determined in
accordance with the provisions of Article V.
2.25 “Supplemental Savings Account” shall mean the account, which shall only be
a bookkeeping account, established on behalf of a Member in accordance with the
provisions of Article IV.
2.26 “Supplemental Savings Benefit” shall mean the benefit determined in
accordance with the provisions of Article IV.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY TO PARTICIPATE
3.01 Membership. Each eligible Employee shall become a Member of the Plan as of
the date he or she meets the eligibility requirements set forth in Articles IV
and V and, in the case of benefits provided under Article IV, completes the
applicable Supplemental Savings Agreement as described in Section 4.04.
3.02 Termination of Membership. An individual shall cease to be a Member of the
Plan as of the date he or she ceases to meet the above eligibility requirements;
provided, however, that accrued benefits as of such date shall not be reduced
and shall be paid as provided herein.
ARTICLE IV
SUPPLEMENTAL SAVINGS BENEFIT
4.01 Eligibility.
     (a) 401(a)(17) Credits. An Employee shall be eligible to participate in the
Plan with respect to the 401(a)(17) Credits provided under Article IV if:

  (i)   the Employee is a member of a “select group of management or highly
compensated employees,” as that phrase is used in Sections 201, 301, and 401 of
ERISA;     (ii)   the Employee is a participant in the 401(k) Plan and/or the
ESOP; and     (iii)   the Employee is so designated by the Employer.

     (b) 415 Credits. An Employee shall be eligible to participate in the Plan
with respect to the 415 Credits provided under Article IV if:

  (i)   the Employee is a participant in the 401(k) Plan and/or the ESOP; and  
  (ii)   the Employee is so designated by the Employer.

     (c) Discretionary Credits. An Employee shall be eligible to participate in
the Plan with respect to Discretionary Credits provided under Article IV if:
(i) the Employee is a member of a “select group of management or highly
compensated employees,” as that phrase is used in Sections 201, 301, and 401 of
ERISA; and
(ii) the Employee is so designated by the Employer.

-4-



--------------------------------------------------------------------------------



 



4.02 Supplemental Savings Benefit. A Member’s Supplemental Savings Benefit shall
be equal to one or more of the following credits, plus Adjustments to Accounts
determined pursuant to Section 4.05:

  (a)   401(a)(17) Credits.     (b)   415 Credits.     (c)   Discretionary
Credits.

The terms “401(a)(17) Credits” and “415 Credits” are defined in Section 4.03(c).
The term “Discretionary Credits” is defined in Section 4.03(d).
4.03 Supplemental Savings Credits. A Member’s 401(a)(17) and 415 Credits for any
Plan Year shall consist of the sum of (a), (b), (c) and (d):
          (a) The percentage of Compensation, up to 50%, that the Member has
elected to defer on a before-tax basis and have credited under this Plan as
provided under Section 4.04, reduced by the amount of the before-tax
contributions that such Member has elected under the 401(k) Plan, but only to
the extent such Member is prevented from making contributions to the 401(k) Plan
to the maximum percentage of Compensation permitted under the 401(k) Plan by
operation of one or both of the following limitations under the Code: (i) the
limitation on Compensation under Section 401(a)(17) of the Code; and (ii) the
limitation on Annual Additions under Section 415(c) of the Code.
          (b) With respect to any Member who is eligible for matching
contributions under the 401(k) Plan, for each payroll period in which such
Member elects to defer an amount under subsection (a) above, a matching credit
by the Employer equal to the excess of (i) over (ii), where:
(i) equals the matching contribution that would have been made under the 401(k)
Plan had such amount been deferred under the 401(k) Plan if the 401(k) Plan were
administered without regard to one or both of the following limitations under
the Code: (A) the limitation on Compensation under Section 401(a)(17) of the
Code; and (B) the limitation on Annual Additions under Section 415(c) of the
Code; and
(ii) equals the matching contribution actually made by the Employer on behalf of
the Member under the 401(k) Plan for such payroll period.
          (c) With respect to any Member who is eligible for Employer safe
harbor contributions under the 401(k) Plan other than matching contributions, a
safe harbor contributions credit equal to the excess of (i) over (ii), where:
(i) equals the safe harbor contribution that would have been made under the
401(k) Plan if the 401(k) Plan were administered without regard to one or both
of the following limitations under the Code: (A) the limitation on Compensation
under Section 401(a)(17)

-5-



--------------------------------------------------------------------------------



 



of the Code; and (B) the limitation on Annual Additions under Section 415(c) of
the Code; and
(ii) equals the safe harbor contribution actually made by the Employer on behalf
of the Member under the 401(k) Plan for such payroll period.
          (d) With respect to any Member who is a participant in the ESOP, an
amount equal to the excess of (i) over (ii), where:
(i) equals the annual contributions made by the Employer and/or the number of
shares of common stock of the Employer released for allocation in connection
with the repayment of an ESOP Acquisition Loan that would otherwise be allocated
to the accounts of the Member under the ESOP for the applicable Plan Year, if
the provisions of the ESOP were administered without regard to the following
limitations under the Code: (A) the limitation on Compensation under
Section 401(a)(17) of the Code; and (B) the limitation on Annual Additions under
Section 415(c) of the Code; and
(ii) equals the annual contributions made by the Employer and/or the number of
shares of common stock of the Employer released for allocation in connection
with the repayment of an ESOP Acquisition Loan that are actually allocated to
the accounts of the Member under the ESOP for that particular Plan Year.
          (e) Amounts credited pursuant to Section 4.03(a)(i), together with
allocable matching credits pursuant to Section 4.03(b), and amounts credited
pursuant to 4.03(c)(i)(A) and 4.03(d)(i)(A) shall be referred to as “401(a)(17)
Credits.” Amounts credited pursuant to Section 4.03(a)(ii), together with
allocable matching credits pursuant to Section 4.03(b), and amounts credited
pursuant to 4.03(c)(i)(B) and 4.03(d)(i)(B) shall be referred to as “415
Credits.”
          (f) The Employer, in its sole discretion; may credit a Member with
such additional amount, expressed as a percentage of Compensation, as the
Employer shall determine. Amounts credited pursuant to the foregoing sentence
shall be referred to as “Discretionary Credits.”
4.04 Supplemental Savings Agreement. Each Member shall enter into an agreement
with the Employer (hereinafter referred to as a “Supplemental Savings
Agreement”) prior to the first day of each Plan Year with respect to which such
Supplemental Savings Agreement shall become effective to have deferred from the
Member’s Compensation for each payroll period during such Plan Year an amount
that is not more than 50% of such Compensation; provided, however, that such
amount shall be specifically restricted as provided in Section 4.03(a) hereof.
Notwithstanding the foregoing, an eligible Employee who is hired during the Plan
Year may enter into a Supplemental Savings Agreement not later than 30 days
after the date on which he commences employment with the Employer. Such
Supplemental Savings Agreement shall only be effective with respect to
Compensation earned after the date of the Agreement. The amount deferred shall
be credited to the Member’s Supplemental Savings Account each payroll period
during such Plan Year. A Member may not alter the Member’s Supplemental Savings
Agreement during the Plan Year.

-6-



--------------------------------------------------------------------------------



 



4.05 Adjustments to Accounts. All credits under Section 4.03 (a) and (b) shall
be made to the Member’s Supplemental Savings Account as of the end of the
payroll period to which they relate. All credits under Section 4.03(c) and
(d) shall be made to the Member’s Supplemental Savings Account as of the same
date as the allocation to the accounts of the Member under the 401(k) Plan and
the ESOP, respectively, to which such credits relate. Discretionary Credits
shall be made to the Member’s Supplemental Savings Account as of the date
specified by the Employer. In addition, the Employer shall adjust each Member’s
Supplemental Savings Account, as of the last day of each month, by an amount
equal to the amount of any adjustment for such month that would have applied if
the Member’s Supplemental Savings Account had been allocated and proportionately
invested in such Fund or Funds as designated by the Member from among such Funds
as the Employer may provide in a written investment selection form. Funds
selected by a Member shall be bookkeeping accounts only; the Employer shall be
under no obligation actually to invest amounts in such Fund or Funds, provided
that any amounts so invested shall remain general corporate assets of the
Employer subject to all claims of its creditors. If the Employer shall establish
a grantor trust pursuant to Section 6.01 hereof in order to provide for its
obligations with respect to Supplemental Savings Accounts, then any earnings
credited with respect to a Fund or Funds shall be reduced by an amount equal to
the income taxes that the Employer would owe on such earnings, if any, with
respect to such Fund or Funds, based on the Employer’s highest federal and state
tax rates on its net taxable income for the prior Plan Year.
4.06 Value of Supplemental Savings Benefit. The value of a Supplemental Savings
Benefit at any point in time shall be equal to the single sum cash value of a
Member’s Supplemental Savings Account as of the last day of the month coinciding
with or immediately following such date of determination.
4.07 Vesting in Supplemental Savings Benefit. A Member shall at all times be
fully vested in amounts credited to the Member’s Supplemental Savings Account
pursuant to Sections 4.03(a), 4.03(b), 4.03(c) and 4.03(e), together with
earnings thereon pursuant to Section 4.05. A Member shall be vested in amounts
credited to the Member’s Supplemental Savings Account pursuant to
Section 4.03(d), together with earnings thereon pursuant to Section 4.05, to the
same extent as he is vested in contributions by the Employer to the ESOP.
4.08 Payment of Supplemental Savings Benefit. A Member’s Supplemental Savings
Benefit, to the extent vested, shall be paid in a single lump sum on or before
the 90th day following the Member’s termination of employment, determined in the
sole discretion of the Employer; provided, however, that any distribution to a
Specified Employee upon his termination of employment shall not be made before
the date that is six months after the date of termination of employment (or, if
earlier, the date of death of such Specified Employee). The payment will be
adjusted to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365. The
adjusted lump sum payment shall be made at the beginning of the seventh month
following such Specified Employee’s termination of employment. The six-month
delay in payment described herein shall not apply, however, to any payment
required to

-7-



--------------------------------------------------------------------------------



 



be made to an individual other than the Member to fulfill a domestic relations
order as defined in Section 414(p)(1)(B) of the Code.
4.09 Supplemental Savings Death Benefit. Upon the death of a Member, the single
sum cash value of the Member’s Supplemental Savings Benefit, shall be
distributed to the Member’s Beneficiary as soon as practicable following such
date.
4.10 Distributions Prior to Termination of Employment. In the event of an
unforeseeable emergency, as determined pursuant to Section 1.409A-3(i)(3) of the
Treasury Regulations, a Member may request a distribution of part or all of the
Member’s Supplemental Savings Benefit, to the extent vested, by a request in
writing to the Plan Administrator. The request must specify the nature of the
hardship and the amount requested to be withdrawn to meet the need created by
such hardship. The Plan Administrator shall not authorize the withdrawal of any
amount which is in excess of the amount required to meet the need created by the
hardship (plus amounts necessary to pay taxes reasonable anticipated on the
withdrawal), after taking into account reimbursements from insurance and
liquidation of the Member’s available assets. Only one such distribution may be
requested in any Plan Year.
ARTICLE V
SUPPLEMENTAL PENSION BENEFIT
5.01 Eligibility.
     (a) 401(a)(17) Benefits. An Employee shall be eligible to participate in
the Plan with respect to the 401(a)(17) Benefits provided under Article V if:

  (i)   the Member is a member of a “select group of management or highly
compensated employees,” as that phrase is used in Sections 201, 301, and 401 of
ERISA;     (ii)   the Member is a participant in the Retirement Plan; and    
(iii)   the Member is so designated by the Employer.

     (b) 415 Benefits. An Employee shall be eligible to participate in the Plan
with respect to the 415 Benefits provided under Article V if:

  (i)   the Member is participant in the Retirement Plan; and     (ii)   the
Member is so designated by the Employer.

     (c) Additional Benefits. An Employee shall be eligible to participate in
the Plan with respect to the additional benefits provided under Section 5.02(b)
if:

-8-



--------------------------------------------------------------------------------



 



  (i)   the Member is a member of a “select group of management or highly
compensated employees,” as that phrase is used in Sections 201, 301, and 401 of
ERISA;     (ii)   the Member is a participant in the Retirement Plan; and    
(iii)   the Member is so designated by the Employer.

     (d)  Form of Payment. The benefits provided under Section 5.02 shall be
paid to the Member in the form of an Annuity. A Member may select payment in the
form of any Annuity made available under the Retirement Plan that is Actuarially
Equivalent to a straight life annuity, provided that such selection is filed
with the Plan Administrator before the Benefit Commencement Date.
Notwithstanding the foregoing, with respect to any Member who is entitled to a
benefit under the SERP, payment of such Member’s benefits provided under
Section 5.02 shall be made in the form of an Actuarially Equivalent lump sum.
5.02 Supplemental Pension Benefit. A Member’s or a Member’s Beneficiary’s
Supplemental Pension Benefit shall equal the greater of (a) or (b) where:

  (a)   is the annual benefit which is derived from Employer contributions and
which is payable to a Member or a Member’s Beneficiary under the Retirement Plan
as of the Benefit Commencement Date, such benefit to be calculated (i) without
the limitation on annual compensation imposed by Section 401(a)(17) of the Code,
and/or (ii) without the limitation on annual benefits imposed by Section 415(b)
of the Code, and (iii) by including as compensation the amount, if any, of
Compensation deferred by such Member pursuant to Article IV of this Plan; and  
  (b)   is the annual benefit which is derived from Employer contributions and
which is payable to a Member or a Member’s Beneficiary under the Retirement Plan
as of the Benefit Commencement Date, such benefit to be calculated (i) with the
limitation on annual compensation imposed by Section 401(a)(17) of the Code,
and/or (ii) with the limitation on annual benefits imposed by Section 415(b) of
the Code, and (iii) without the inclusion of the amount, if any, of Compensation
deferred by such Member pursuant to Article IV of this Plan.

Benefits calculated as the excess of the sum of (a)(i) and (a)(iii) over the sum
of (b)(i) and (b)(iii) shall be referred to in this Plan as “401(a)(17)
Benefits.” Benefits calculated as the excess of the (a)(ii) over (b)(ii) shall
be referred to “415 Benefits.” A Member’s or Beneficiary’s Supplemental Pension
Benefit may thus consist of a 401(a)(17) Benefit and a 415 Benefit. For purposes
of this Section 5.02, the annual benefit under the Retirement Plan shall be
determined as a life annuity commencing on the Benefit Commencement Date,
calculated in accordance with the assumptions provided in the Retirement Plan
for purposes of determining the accrued benefit thereunder, (whether or not such
benefit is actually paid in such form and whether or not the Retirement Plan
benefit is payable on such Benefit Commencement Date). The calculation of a

-9-



--------------------------------------------------------------------------------



 



Supplemental Pension Benefit shall be performed by the consulting actuary for
the Retirement Plan, and the interpretations of such actuary shall be final and
binding on the Employer, the Member and the Member’s Beneficiary.
5.03 Time of Payment and Terms and Conditions of Supplemental Pension Benefit.
     (a) A Member shall be eligible to receive a Supplemental Pension Benefit at
the later of: (i) age 60 after completion of 15 years of Credited Service (five
years of Credited Service for a Member employed on or before December 1, 1976);
(ii) age 65 for a Member employed before June 13, 1990; (iii) age 65 after
completion of five years of Credited Service for a Member employed on or after
June 13, 1990; or (iv) termination of employment after completion of five years
of Credited Service. Payment shall be made on or before the 90th day following
the applicable event (i.e., as provided in (a)(i), (ii), (iii) or (iv) above),
determined in the sole discretion of the Employer; provided, however, that any
distribution to a Specified Employee upon his termination of employment shall
not be made before the date that is six months after the date of termination of
employment (or, if earlier, the date of death of such Specified Employee). Any
payment due within such six-month period will be adjusted to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment was delayed and the denominator of which is 365. The adjusted Annuity
payments to which such Specified Employee would otherwise be entitled during
such six months shall be accumulated and paid on the first Annuity payment date
of the seventh month following termination of employment. The six-month delay in
payment described herein shall not apply, however, to any payment required to be
made to an individual other than the Member to fulfill a domestic relations
order as defined in Section 414(p)(1)(B) of the Code. Notwithstanding the
foregoing, payment to a Member (or his designated Beneficiary) may be delayed to
a date after the designated Benefit Commencement Date if calculation of the
amount of the payment is not administratively practicable due to events beyond
the control of the Member (or his or her designated Beneficiary) and such delay
is for reasons that are commercially reasonable, provided that payment is made
as soon as payment is administratively practicable.
     (b) The provisions of Section 5.03(a) to the contrary notwithstanding,
payment of a Supplemental Pension Benefit to a Member who is entitled to a
benefit under the SERP shall be made at the same time as payment is made to such
Member of his benefit under the SERP.
5.04 Supplemental Pension Death Benefit.
     (a) If a married Member should die after meeting the requirements provided
in Sections 5.03(a)(i), (ii) or (iii) but prior to the commencement of benefits
pursuant to this Plan, it shall be assumed for purposes of this Plan that the
Member had terminated employment on the day preceding the Member’s date of death
and had been entitled to a joint and 50% survivor annuity, and a survivorship
benefit shall be calculated under this Plan on the basis of such assumption in
accordance with Section 5.02 hereof and shall be paid to the spouse of the
Member beginning as of the first day of the calendar month coincident with or
next following the Member’s date of

-10-



--------------------------------------------------------------------------------



 



death in the case of a Member who has satisfied the requirements provided in
Sections 5.03(a)(1) or (ii), otherwise such survivorship benefit shall be paid
to the spouse of the Member beginning as of the first day of the calendar month
coincident with or next following the date the Member would have attained age
65.
     (b) If the Member should die following the commencement of benefits
pursuant to this Plan, death benefits, if any, shall be payable to the spouse or
other Beneficiary of the Member in accordance with the form of payment in effect
at the time of the Member’s death.
     (c) The foregoing provisions of this Section 5.04 to the contrary
notwithstanding, payment of the Supplemental Pension Death Benefit provided in
Section 5.04(a) to the spouse of a Member who is entitled to a death benefit
under the SERP shall be made at the same time and in the same form as payment is
made to such Member’s surviving spouse under the SERP.
ARTICLE VI
FUNDING
6.01 Funding. The Employer shall be under no obligation to establish a fund or
reserve in order to pay the benefits under this Plan. The Employer shall be
required to make payments only as benefits become due and payable. No person
shall have any right, other than the right of an unsecured general creditor,
against the Employer with respect to the benefits payable hereunder, or which
may be payable hereunder, to any Member or Beneficiary. Notwithstanding the
foregoing, in order to pay benefits under this Plan, the Employer may establish
a grantor trust (hereinafter the “Trust”) within the meaning of Section 671 of
the Code. The assets in such Trust shall at all times be subject to the claims
of the general creditors of the Employer in the event of the Employer’s
bankruptcy or insolvency, and neither the Plan nor any Member or Beneficiary
shall have any preferred claim or right to, or any beneficial ownership interest
in, any such assets of the Trust prior to the time such assets are paid to a
Member or Beneficiary as a Supplemental Savings Benefit or a Supplemental
Pension Benefit, and all rights created under this Plan and said Trust shall be
unsecured contractual rights of a Member or Beneficiary against the Employer.
ARTICLE VII
CLAIMS FOR BENEFITS
7.01 Initial Claim Review. Claims for benefits under the Plan may be filed in
writing with the Plan Administrator. Written or electronic notice of the
disposition of a claim shall be furnished to the claimant within 90 days after
the claim is filed (or within 180 days if special circumstances require an
extension of time for processing the claim and if notice of such extension and
circumstances is provided to the claimant within the initial 90-day period). In
the event the claim is denied, the reasons for the denial shall be specifically
set forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and,

-11-



--------------------------------------------------------------------------------



 



where appropriate, an explanation as to how the claimant can perfect the claim
will be provided. In addition, the claimant shall be furnished with an
explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including a statement that the claimant has a
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.
7.02 Claim Review Procedure. Any Employee, former Employee, or authorized
representative or Beneficiary of either, who has been denied a benefit by a
decision of the Plan Administrator shall be entitled to request a review of the
denied claim. The claimant may submit a written request for review to the Plan
Administrator no later than 60 days after the date on which such denial is
received by such claimant. The claimant may submit written comments, documents,
records and other information relating to the claim to the Plan Administrator.
The claim for review shall be given a full and fair review that takes into
account all comments, documents, records and other information submitted that
relates to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Plan Administrator shall
provide the claimant with written or electronic notice of the decision on review
within 60 days after the request for review is received by the Plan
Administrator (or within 120 days if special circumstances require an extension
of time for processing the claim and if notice of such extension and
circumstances is provided to the claimant within the initial 60-day period).
Such communication shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based, a
statement that the claimant has a right to bring a civil action under Section
502(a) of ERISA and that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant to the claim for benefits. A document is relevant to
the claim for benefits if it was relied upon in making the determination, was
submitted, considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that Plan provisions have been applied consistently with respect to
similarly situated claimants.
7.03 Exhaustion of Remedy. No claimant shall institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan until he/she has
first exhausted the procedures set forth in Sections 7.01 and 7.02.
ARTICLE VIII
MISCELLANEOUS
8.01 Non-Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Member or
Employee, or as a right of any such Member or Employee to be continued in the
employment of the Employer, or as a limitation on the right of the Employer to
deal with any Member or Employee as to their hiring, discharge, layoff,
compensation, and all other conditions of employment in all respects as though
this Plan did not exist.

-12-



--------------------------------------------------------------------------------



 



8.02 Rights Under 401(k) Plan, Retirement Plan and ESOP. Nothing in this Plan
shall be construed to limit, broaden, restrict, or grant any right to a Member,
Employee, or Beneficiary under the 401(k) Plan, the Retirement Plan or the ESOP,
or to grant any additional rights to any such Member, Employee, or Beneficiary
under the 401(k) Plan, the Retirement Plan or the ESOP, or in any way to limit,
modify, repeal or otherwise affect the Employer’s right to amend or modify the
401(k) Plan, the Retirement Plan or the ESOP.
8.03 Amendments/Termination. The Employer reserves the right to make from time
to time amendments to or to terminate this Plan by vote duly adopted by the
Human Resources Committee of the Board of Directors; provided, however, that no
such amendment or termination shall cause a reduction or cessation of the
Supplemental Savings Benefit or the Supplemental Pension Benefit of any Member
or Beneficiary accrued prior to the adoption of such vote of amendment or
termination nor shall any such amendment or termination cause any payment that a
Member or Beneficiary is entitled to receive under this Plan to become subject
to an income tax penalty under Section 409A of the Code.
8.04 Nonassignability. The benefits payable under this Plan shall not be subject
to alienation, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be recognized, except
to the extent required by applicable law.
8.05 Plan Administrator’s Authority. The Plan Administrator shall have sole
discretionary authority to determine all questions arising in connection with
the Plan, to interpret the provisions of the Plan and to construe all of its
terms, to adopt, amend and rescind rules and regulations for the administration
of the Plan and generally to conduct and administer the Plan and to make all
determinations in connection with the Plan as may be necessary or advisable. All
such actions of the Plan Administrator shall be conclusive and binding on all
persons.
8.06 Successor Employer. The Bank and the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Bank or the
Company to expressly assume and agree to perform under this Plan in the same
manner and to the same extent that the Bank and the Company would be required to
perform if no such succession had taken place. As used in this Plan, “Bank “and
“Company” shall mean the Bank and the Company respectively as hereinbefore
defined and any successor to its or their business and/or assets as aforesaid
which assumes and agrees to perform this Plan by operation of law, or otherwise
and, in the case of an acquisition of the Bank or the Company in which the
corporate existence of the Bank or the Company, as the case may be, continues,
the ultimate parent company following such acquisition. Subject to the
foregoing, the Bank and the Company may transfer and assign this Plan and the
Bank’s and the Company’s rights and obligations hereunder.
8.07 Governing Law. This Plan shall be construed and enforced in accordance
with, and governed by, the laws of the State of Connecticut to the extent not
superceded by the laws of the United States. Anything in this Plan to the
contrary notwithstanding, the terms of this Plan shall be interpreted and
applied in a manner consistent with the requirements of Section 409A of the Code
and the Regulations thereunder and the Employer shall have no right to
accelerate or make any payment under this Plan except to the extent permitted
under Section 409A of the Code. The

-13-



--------------------------------------------------------------------------------



 



Employer shall have no obligation, however, to reimburse any Member or
Beneficiary for any tax penalty or interest payable or provide a gross-up
payment in connection with any tax liability of such Member or Beneficiary under
Section 409A of the Code except that this provision shall not apply in the event
of the Employer’s negligence or willful disregard in its interpretation of the
application of Section 409A of the Code and the Regulations thereunder to the
Plan, in which case the Employer will reimburse the Member or Beneficiary, as
the case may be, on an after-tax basis for any such tax penalty or interest not
later than the last day of the taxable year next following the taxable year in
which such Member or Beneficiary remits the applicable taxes and interest. The
amount of reimbursement during any one taxable year shall not affect the amount
eligible for reimbursement in any other taxable year and any right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.
8.08 Withholding. The Employer may withhold from a payment any federal, state or
local taxes required by law to be withheld with respect to such payment and such
sum as the Employer may reasonably estimate is necessary to cover any taxes for
which the Employer may be liable and which may be assessed with regard to such
payments.
8.09 Illegality. The illegality of any particular provision of this document
shall not affect the other provisions and the document shall be construed in all
respects as if such invalid provision were omitted.

-14-